DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This Final Office Action regarding the 16/576,200 Application is in reply to the Amendment filed on January 18, 2022 in which claims 1, 7, 9, 11 and 13-15 have been amended, and claims 1-20 are pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 and independent claims 7 and 13 recite substantially similar limitations. The claimed invention is directed to the abstract idea of collecting patient information including ECG data in real time, analyzing the information, and providing treatment steps on computer devices in response to the analysis.

This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of the servers and processors to perform the claimed acquisitions and analyses of specific information. The devices in these steps are recited at a high-level of generality (i.e., as a generic processor/server/storage/display performing a generic computer function of receiving inputs and displaying selected information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving healthcare event data that describes a cardiac arrest medical episode with the patient; and generating an encounter record based on the received healthcare event data, wherein the encounter record includes one or more cardiac arrest events associated with the patient amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The dependent claims do not remedy the deficiencies of the independent claims with respect to patent eligible subject matter. The additional limitations from dependent claims merely detail a type of data input or calculated from one source or another, or the sending and receiving and storing and retrieving of information and are well-understood, routine, and conventional computer functions. See MPEP §2016.05(d). Therefore, the claims are not patent eligible. 
Furthermore, the claims as drafted describe a general process that, under its broadest reasonable interpretation, is an abstract idea that covers performance of the limitation as organizing human activity including following rules or instructions. The claim recites as a whole a method of organizing human activity because the limitations include a method that uses computer devices and assigns appropriate response steps for a patient based on different considerations and rules. This is a method of managing 
The mere nominal recitation of a generic computer device, memory, server, processor and other electronic devices does not take the claims out of the method of organizing human interactions grouping. The devices in these steps are recited at a high-level of generality (i.e., as a generic processor/server/storage/display performing a generic computer function of receiving inputs and displaying selected information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims recite an abstract idea. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0154367 A1 to Shetty et al., hereinafter “Shetty,” in view of U.S. 2007/0299473 A1 to Matos, hereinafter “Matos,” in view of U.S. 2017/0084163 A1 to Shen, hereinafter “Shen,” in view of U.S. 2012/0310103 A1 to Musiol et al., hereinafter “Musiol,” in view of U.S. 2020/0373005 A1 to Halsne et al., hereinafter “Halsne,” in view of U.S. 8,827,708 B2 to Christensen et al., hereinafter “Christensen,” and further in view of U.S. 2011/0117529 A1 to Barash et al., hereinafter “Barash ‘529.”
Regarding claim 1, Shetty discloses A computer-implemented cardiac arrest response walkthrough method, comprising: receiving, at a server, a request for a cardiac arrest response walkthrough (See Shetty at least at Paras. [0054]-[0055], [0077]-[0079], [0148]); receiving, at the server, patient data associated with a patient, wherein the patient data includes data describing a characteristic of the associated patient (See id. at least at Abstract; Paras. [0003], [0009]-[0017], [0130]); 
	Shetty may not specifically describe generating, at the server, the cardiac arrest response walkthrough, wherein the cardiac arrest response walkthrough includes a plurality of cardiac arrest response steps, and the server customizes the plurality of cardiac arrest response steps based on the patient data; and sending, to a client device, the cardiac arrest response walkthrough. However, Matos teaches generating, at the server, the cardiac arrest response walkthrough, wherein the cardiac arrest response walkthrough includes a plurality of cardiac arrest response steps, and the server customizes the plurality of cardiac arrest response steps based on the patient data (See Matos at least at Paras. [0034], [0040]-[0043], [0115], [0127], [0493], ; sending, to a client device, the cardiac arrest response walkthrough (See id.).
Shetty as modified by Matos may not specifically describe receiving healthcare event data that describes a cardiac arrest medical episode with the patient; and generating an encounter record based on the received healthcare event data, wherein the encounter record includes one or more cardiac arrest events associated with the patient. However, Shen teaches receiving healthcare event data that describes a cardiac arrest medical episode with the patient (See Shen at least at Paras. [0022]-[0024], [0028]-[0030], [0040], [0047]-[0059]; Figs. 5, 8); and generating an encounter record based on the received healthcare event data, wherein the encounter record includes one or more cardiac arrest events associated with the patient (See id. at least at Paras. [0007], [0019], [0022]-[0024], [0047]-[0059]; Figs. 8, 10).  
Shetty as modified by Matos and Shen may not specifically describe wherein receiving the healthcare event data includes providing, from an electrocardiograph (ECG) device, a real-time heartbeat of the patient, providing a timestamp of when the ECG device provided the real-time heartbeat. However, Musiol teaches wherein receiving the healthcare event data includes providing, from an electrocardiograph (ECG) device, a real-time heartbeat of the patient, providing a timestamp of when the ECG device provided the real-time heartbeat (See Musiol at least at Abstract; Paras. [0014]-[0016], [0020], [0064]-[0066]; Claims 4-7; See also Shen at least at Para. [0059]), and  2generating the healthcare event data, including generating a cardiac arrest event that includes the timestamp and an event name, wherein the event name is based on the ECG-provided real-time heartbeat (See id.).
Shetty as modified by Matos, Shen and Musiol may not specifically describe the response step including generating recommendations from a group. However, Halsne teaches wherein each cardiac arrest response step of the plurality of cardiac arrest response steps includes a level of recommendation, wherein the level of recommendation is selected from the group consisting of required, recommended, possible, not recommended, and prohibited. (See Halsne at least at Paras. [0008], [0011], [0013], [0078]; See also U.S. 2007/0073555 A1 to Buist at Paras. [0080], [0150]-[0151]).
Shetty as modified by Matos, Shen, Musiol and Halsne may not specifically describe displaying simultaneously on a plurality of devices. However, Christensen teaches displaying the cardiac arrest walkthrough simultaneously on each user interface of each client device of the plurality of client devices, wherein displaying the cardiac arrest walkthrough simultaneously includes displaying, on each user interface, at least a portion of the plurality of cardiac arrest response steps (See Christensen at least at Abstract; Col. 8, ln. 7-37; Figs. 3, 5, 7; Claim 1; See also Hampton at least at Paras. [0036]-[0038], [0041], [0048]-[0050]; Figs. 1, 2).  
Shetty as modified by Matos, Shen, Musiol, Halsne and Christensen may not specifically describe tracking performance of response steps. However, Barash ‘529 teaches tracking simultaneously, on each user interface, performance of one or more of the plurality of cardiac arrest response steps (See Barash ‘529 at least at Paras. [0009]-[0011], [0030]-[0033]; See also Christensen at least at Abstract; Col. 5, ln. . Barash ‘529 further teaches for each displayed cardiac arrest response step, displaying an indicator of the level of recommendation corresponding to the displayed cardiac arrest response step (See Barash ‘529 at least at Paras. [0009]-[0011]; Claim 10; See also Hampton at least at Paras. [0036]-[0038], [0041], [0048]-[0050]; Figs. 1, 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Shetty to incorporate the teachings of Matos, Shen, Musiol, Halsne, Christensen and Barash ‘529 and provide a guide to assisting during a cardiac arrest event, receiving cardiac arrest episode information and generating a record of the cardiac event. Matos is directed to a system for cardiac resuscitation and providing information to patients and caregivers. Shen relates to a personalized acute care treatment system and method for a lay caregiver to treat an acute cardiac event. Musiol is directed to a heart monitor with user input. Halsne is for a rapid response system for cardiac arrest. Christensen is directed to systems for providing a simulation with advance notification of events. Barash ‘529 relates to a CPR competition and training system. Incorporating the acute care ecosystem as in Shen with the system for cardiac resuscitation as in Matos, the heart monitor for real-time analysis of Musiol, the rapid response system of Halsne, the simulation and notification systems as in Christensen, the CPR training system of Barash ‘529 and the system and method for facilitating delivery of patient care as in Shetty would thereby improve the applicability, efficacy and accuracy of the claimed systems and methods for health education, certification and recordation for cardiac arrest episodes. 

	Regarding claim 2, Shetty as modified by Matos, Shen, Musiol, Halsne, Christensen and Barash ‘529 discloses all the limitations of claim 1, and Matos further teaches wherein receiving the request for the cardiac arrest response walkthrough comprises receiving the request from a mobile device of a healthcare worker (See Matos at least at Paras. [0532], [0633]-[0642], [0689], [0787]).

	Regarding claim 3, Shetty as modified by Matos, Shen, Musiol, Halsne, Christensen and Barash ‘529 discloses all the limitations of claim 2, and Shen further teaches wherein receiving the patient data associated with the patient comprises receiving the patient data from the mobile device (See Shen at least at Abstract; Paras. [0021]-[0024], [0026]-[0030]).

Regarding claim 4, Shetty as modified by Matos, Shen, Musiol, Halsne, Christensen and Barash ‘529 discloses all the limitations of claim 1, and Shetty further discloses wherein the server customizing the plurality of cardiac arrest response steps based on the patient data comprises customizing the plurality of cardiac arrest response steps based on the patient's age (See Shetty at least at Paras. [0054], [0055], [0091], [0150]; Figs. 7, 14).

Regarding claim 5, Shetty as modified by Matos, Shen, Musiol, Halsne, Christensen and Barash ‘529 discloses all the limitations of claim 1, and Shen further teaches wherein the encounter record further comprises: data indicating the encounter records is associated with a cardiac arrest healthcare protocol; and an outcome of the cardiac arrest medical episode (See Shen at least at Paras. [0030], [0058], [0080], [0104]-[0107]; Table 1; Fig. 14; See also Shetty at least at Paras. [0064], [0079], [0110], [0148], [0152]).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shetty, in view of Matos, in view of Shen, in view of Musiol, in view of Halsne, in view of Christensen, in view of Barash ‘529 and further in view of U.S. 2009/0035740 A1 to Reed et al., hereinafter “Reed.” 
Regarding claim 6, Shetty as modified by Matos, Shen, Musiol, Halsne, Christensen and Barash ‘529 discloses all the limitations of claim 1, but may not specifically describe determining, based on an event-task mapping, whether a healthcare event of the healthcare event data contributes to fulfilling a healthcare certification task of a cardiac arrest certification program. However, Reed teaches determining, based on an event-task mapping, whether a healthcare event of the healthcare event data contributes to fulfilling a healthcare certification task of a cardiac arrest certification program (See Reed at least at Abstract; Paras. [0007], [0039], [0068]-[0069]; Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Shetty, Matos, Shen, Musiol, Halsne, Christensen and Barash ‘529 to incorporate the teachings of Reed and provide event-task mapping and fulfilling of a certification program. Reed is directed to systems and methods for remote controlled interactive training and . 

Claims 7-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shetty, in view of Matos, in view of Shen, in view of Reed, in view of Christensen, in view of Barash ‘529, in view of U.S. 2006/0173499 A1 to Hampton et al., hereinafter “Hampton,” in view of U.S. 2010/0134609 A1 to Johnson, hereinafter “Johnson” and further in view of U.S. 2011/0117878 A12 to Barash et al., hereinafter “Barash ‘878.”
	Regarding claim 7, Shetty discloses A computer-implemented method, comprising: receiving, at a server (See Shetty at Paras. [0054]-[0055]; Fig. 6), a request for a healthcare protocol walkthrough (See id. at least at Paras. [0054]-[0055], [0077]-[0079], [0148]). 
	Shetty may not specifically describe generating, at the server, the requested healthcare protocol walkthrough, wherein the healthcare protocol walkthrough includes a plurality of stages, and a plurality of steps, wherein each stage of the plurality of stages includes at least one step of the plurality of steps, and sending, to a client generating, at the server, the requested healthcare protocol walkthrough, wherein the healthcare protocol walkthrough includes a plurality of stages, a plurality of steps, wherein each stage of the plurality of stages includes at least one step of the plurality of steps, and a plurality of outcomes (See Matos at least at Paras. [0034], [0040]-[0043], [0115], [0127], [0493], [0497], [0532], [0633]-[0642], [0787]; Figs. 3, 4A, 4B, See also Halsne at least at Paras. [0008], [0011], [0013], [0078); and sending, to a plurality of client devices, at least a portion of the generated healthcare protocol walkthrough (See id.). 
	Shetty as modified by Matos may not specifically describe each outcome including stages of a plurality of stages in a healthcare protocol. However, Hampton teaches wherein4 each outcome corresponds to a first stage of the plurality of stages, each outcome includes a possible medical condition resulting from following the at least one step of the first stage of the plurality of stages, and each outcome includes a second stage of the plurality of stages, wherein the second stage includes a next stage in the healthcare protocol walkthrough in response to the possible medical condition (See Hampton at least at Paras. [0036]-[0038], [0041], [0048]-[0050]; Figs. 1, 2).
	Shetty as modified by Matos and Hampton may not specifically describe receiving healthcare event data; and generating an encounter record based on the healthcare event data, wherein the encounter record includes one or more healthcare events. However, Shen teaches receiving healthcare event data (See Shen at least at Paras. [0022]-[0024], [0028]-[0030], [0040], [0047]-[0059]; Figs. 5, 8); and generating an encounter record based on the healthcare event data, wherein the encounter record includes one or more healthcare events (See id. at least at Paras. [0007], [0019], [0022]-[0024], [0047]-[0059]; Figs. 8, 10).  
Shetty as modified by Matos, Hampton and Shen may not specifically describe wherein each healthcare event includes data representing a user identifier corresponding to a healthcare worker, and a medical event that occurred during a step of the plurality of steps of the healthcare protocol walkthrough. However, Barash teaches wherein each healthcare event includes data representing a first user identifier corresponding to a first healthcare worker, and a medical event that occurred during a step of the plurality of steps of the healthcare protocol walkthrough; and sending at least a portion of the encounter record to a certification module (See Barash ‘878 at least at Paras. [0016]-[0018], [0021], [0072]l See also Johnson at Paras. [0083]-[0084]; Figs. 10, 11). 
Shetty as modified by Matos, Hampton, Shen and Barash ‘878 may not specifically describe determining, by the certification module, for each healthcare event of the encounter record, whether the healthcare event contributes to fulfilling a healthcare certification task of a certification program. However, Reed teaches 4determining, by the certification module, for each healthcare event of the encounter record, whether the healthcare event contributes to fulfilling a healthcare certification task of a certification program that the healthcare worker is enrolled in, wherein the certification module administers the certification program (See Reed at least at Paras. [0040], [0045]; Fig. 2).
a first healthcare worker that performed at least one step of the plurality of steps of the generated healthcare protocol walkthrough, a second user identifier corresponding to a second healthcare worker that witnessed the first user perform the at least one step of the plurality of steps of the generated healthcare protocol walkthrough (See Johnson at least at Paras. [0083]-[0084]; Figs. 10, 11).
Shetty as modified by Matos, Hampton, Shen, Barash ‘878, Reed and Johnson may not specifically describe displaying steps simultaneously on a plurality of devices. However, Christensen teaches displaying the generated healthcare protocol walkthrough simultaneously on each user interface of each client device of the plurality of client devices (See Christensen at least at Abstract; Col. 5, ln. 41 – Col. 6, ln. 17; Col. 8, ln. 7-37; Figs. 2, 3, 5, 6, 7; Claim 1). 
Shetty as modified by Matos, Hampton, Shen, Barash ‘878, Reed, Johnson and Christensen may not specifically describe tracking performance on multiple devices performance of steps. However, Barash ‘529 teaches wherein displaying the generated healthcare protocol walkthrough simultaneously includes tracking simultaneously, on each user interface, performance of one or more of the plurality of steps (See Barash ‘529 at least at Paras. [0009]-[0011], See also Christensen at least at Abstract; Col. 5, ln. 41 – Col. 6, ln. 17; Figs. 2, 3, 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Shetty, Matos, Shen, Barash ‘529 and Christensen to incorporate the teachings of Barash ‘878, Hampton, Reed and Johnson and provide event-task mapping and fulfilling of a certification program. Barash ‘878 relates to a method for communicating information to medical responders. Reed is directed to systems and methods for remote controlled interactive training and certification. Johnson is directed to documenting patient procedures that have or will commence based on assessing the presence of a healthcare professional. Incorporating the community-based response system as in Barash ‘878 with the interactive training and certification system as in Reed, the healthcare professional identifier as in Johnson, the acute care ecosystem of Shen, the system for cardiac resuscitation as in Matos, the simulation and notification systems as in Christensen, the CPR training system of Barash ‘529, the diagnostics and defibrillation therapy of Hampton and the system and method for facilitating delivery of patient care as in Shetty would thereby improve the applicability, efficacy and accuracy of the claimed systems and methods for health education, certification and recordation for cardiac arrest episodes. 

	Regarding claim 8, Shetty as modified by Matos, Shen, Hampton, Barash ‘878, Reed, Christensen, Barash ‘529 and Johnson discloses all the limitations of claim 7, and Shen further teaches receiving patient data associated with a patient (See Shen ; while Matos further teaches wherein generating the requested healthcare protocol walkthrough further includes selecting at least a portion of the plurality of steps based on the patient data (See Matos at least at Paras. [0040]-[0043], [0096]-[0097], [0138], [0115], [0127] [0501], ; Fig. 3).

Regarding claim 9, Shetty as modified by Matos, Shen, Hampton, Barash ‘878, Reed, Christensen, Barash ‘529 and Johnson discloses all the limitations of claim 7, and Matos further teaches wherein receiving the patient data associated with the patient comprises receiving the patient data from at least one of: a client device of the plurality of client devices; or an electronic health record (EHR) database (See Matos at least at Para. [0044]; See also Shen at least at Para. [0061]; Fig. 9; See also U.S. 2014/0062694 A1 to Miladin et al., at Para. [0072]).

Regarding claim 10, Shetty as modified by Matos, Shen, Hampton, Barash ‘878, Reed, Christensen, Barash ‘529 and Johnson discloses all the limitations of claim 7, and Shetty further discloses wherein the patient data associated with the patient comprises at least one of: the patient's age; the patient's sex; or at least a portion of the patient's medical history (See Shetty at least at Paras. [0050], [0054]).

Regarding claim 11, Shetty as modified by Matos, Shen, Hampton, Barash ‘878, Reed, Christensen, Barash ‘529 and Johnson discloses all the limitations of claim 7, and Matos further teaches wherein receiving healthcare event data comprises receiving the healthcare event data from at least one of: a client device of the plurality of client devices; an EHR database; or a medical device (See Matos at least at Para. [0044]; See also Shen at least at Para. [0061]; See also Barash ‘878 at Paras. [0061]-[0063]).

Regarding claim 12, Shetty as modified by Matos, Shen, Hampton, Barash ‘878, Reed, Christensen, Barash ‘529 and Johnson discloses all the limitations of claim 7, and Shetty further discloses wherein the medical device comprises at least one of: an electrocardiograph (ECG) machine; a respiratory monitoring device; or a pacemaker (See Shetty at least at Paras. [0069], [0076]; See also Shen at least at Abstract).

Regarding claim 13, claim 13 recites substantially the same limitations as independent claim 7. Thus, claim 13 is rejected under the same grounds and for the same reasons as claim 7 discussed herein. 

Regarding claim 14, Shetty as modified by Matos, Shen, Hampton, Barash ‘878, Reed, Christensen, Barash ‘529 and Johnson discloses all the limitations of claim 13, and Barash ‘529 further teaches wherein sending, to the client device, the at least a portion of the generated healthcare protocol walkthrough comprises sending the at least a portion of the generated healthcare protocol walkthrough to a client device of an emergency medical technician; and a client device of an emergency room doctor (See Barash ‘529 at least at Paras. [0009]-[0011], [0030]-[0033], [0072]-See also Matos at least at Paras. [0040]-[0043], [0096]-[0097], [0138], [0115], [0127], [0501] ; Fig. 3).

Regarding claim 15, Shetty as modified by Matos, Shen, Hampton, Barash ‘878, Reed, Christensen, Barash ‘529 and Johnson discloses all the limitations of claim 13, and Matos further teaches wherein receiving the healthcare event data comprises receiving the healthcare event data from at least one of: a client device of the plurality of client devices; an EHR database; or a medical device (See Matos at least at Para. [0044]; See also Shen at least at Para. [0061]; Fig. 9; See also U.S. 2014/0062694 A1 to Miladin et al., at Para. [0072]).

Regarding claim 16, Shetty as modified by Matos, Shen, Hampton, Barash ‘878, Reed, Christensen, Barash ‘529 and Johnson discloses all the limitations of claim 13, and Shetty further discloses wherein the healthcare event data comprises an indication that the healthcare event data corresponds to a simulation (See Shetty at least at Paras. [0081], [0110], [0118]).

Regarding claim 17, Shetty as modified by Matos, Shen, Hampton, Barash ‘878, Reed, Christensen, Barash ‘529 and Johnson discloses all the limitations of claim 13, and Reed further teaches wherein determining, by the certification module, whether the healthcare event contributes to fulfilling the task of the certification program comprises providing, by the certification module, an event-task mapping, wherein the event-task mapping includes a mapping of a healthcare event to at least one task of a plurality of tasks of the certification program (See Reed at least at Abstract; Paras. [0007], [0039], [0068]-[0069]; Fig. 5).

Regarding claim 20, Shetty as modified by Matos, Shen, Hampton, Barash ‘878, Reed, Christensen, Barash ‘529 and Johnson discloses all the limitations of claim 13, and Shetty further discloses wherein the plurality of machine-readable instructions cause the processor to further perform the step of, in response determining that the healthcare event contributes to fulfilling the task of the certification program, determining an amount that the healthcare event contributes to fulfilling the task, wherein the amount is based on at least one of: a compliance with a healthcare protocol of the certification program; an outcome included in the healthcare event data; or4837-5533-9173.171Attorney Docket No.: 027715.86965Customer No.: 104982 a review by a healthcare worker received by the system (See Shetty at least at Abstract; Paras. [0007], [0010], [0016], [0017], [0023], [0030], [0075], [0087], [0111]; Fig. 6).  

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shetty, in view of Matos, in view of Shen, in view of Hampton, in view of Barash ‘878, in view of Reed, in view of Johnson, in view of Christensen, in view of Barash ‘529 and further in view of U.S. 2017/0161439 A1 to Raduchel et al., hereinafter “Raduchel.”
Regarding claim 18, Shetty as modified by Matos, Shen, Hampton, Barash ‘878, Reed, Christensen, Barash ‘529 and Johnson discloses all the limitations of claim 17, but may not specifically describe wherein at least a portion of the event-task mapping is wherein at least a portion of the event-task mapping is based on data received from a patient safety organization (PSO) (See Raduchel at least at Paras. [0027], [0074], [0108], [0130], [0140], [0146]; Fig. 13).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Shetty, Matos, Hamoton, Shen, Barash, Reed and Johnson to incorporate the teachings of Raduchel and provide mapping based on data from a patient safety organization. Raduchel is directed to systems and methods for providing a healthcare provider with an electronic medical record of a patient. Incorporating the medical records access and management as in Raduchel with the community-based response system as in Barash ‘878, the healthcare professional identifier as in Johnson, the acute care ecosystem of Shen, the system for cardiac resuscitation as in Matos, the simulation and notification systems as in Christensen, the CPR training system of Barash ‘529, the diagnostics and defibrillation therapy of Hampton and the system and method for facilitating delivery of patient care as in Shetty would thereby improve the applicability, efficacy and accuracy of the claimed systems and methods for health education, certification and recordation for cardiac arrest episodes. 

Regarding claim 19, Shetty as modified by Matos, Shen, Hampton, Barash ‘878, Reed, Christensen, Barash ‘529 and Johnson discloses all the limitations of claim 17, but may not specifically describe anonymizing the healthcare event data; and sending the anonymized healthcare event data to a PSO. However, Raduchel teaches anonymizing the healthcare event data; and sending the anonymized healthcare event data to a PSO (See id. at least at Paras. [0021], [0022], [0102], [0122]; Figs. 7, 8).


Response to Arguments
	Applicant’s remarks filed January 18, 2022 have been fully considered, but they are not persuasive. The following explains why:
Applicant’s arguments pertaining to subject matter eligibility are not persuasive. The basis for the previous rejection under 35 U.S.C. §101 is still operative, as is the precedential case law used in support of the rejection. Notwithstanding, the amended claims have been addressed with regard to the 35 U.S.C. §101 rejection discussed above, and considered under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). The additional limitations are only adding insignificant extra-solution activity to the judicial exception. Further, there is no clear improvement to the existing computer technology when looking at the claims as a whole. In addition, merely pointing out or expanding the grouping into which the previously-identified abstract idea falls does not change the basic thrust of the rejection. 
In the pending application, there doesn’t appear to be any demonstrable improvement in technology per se. Rather, it appears the general purpose technology is merely being leveraged as a tool to link the process to a technological environment to communicate healthcare walkthrough protocol and certification (a business/thought process engaged by a medical professional and her patient). Additionally, there is nothing in the current claim language that the Examiner finds to be novel, nonobvious or unconventional. While subject matter eligibility and novelty/obviousness are separate analyses, the instant claims do not appear to be doing anything different than what is already being used in the prior art, not advancing the technology itself as a whole, nor resulting in a transformative practical application of the abstract idea.

Applicant’s arguments pertaining to prior art rejections are not persuasive. The amended claims have been addressed with regard to the 35 U.S.C. 103 rejection discussed above. The arguments pertaining to the prior art references at pages 17-22 have been rendered moot in light of at least new references Christensen and Barash ‘529 discussed above. As such, it is submitted that the cited prior art, including those identified by Applicant, teaches and/or suggests all of the limitations of the pending claims under a broad and reasonable interpretation thereof. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686                                                                                                                                                                                                        02/02/2022


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686